Application to dissolve an injunction which restrained the comptroller from giving a preference in payment to the holders of protested notes of an insolvent banking association, over the holders of notes of the institution which had not been so protested. The chancellor decided that the holders of protested notes of an insolvent association organized under the general banking law are not entitled to a preference in payment out of the fund pledged to the comptroller by such association for the payment of all its circulating notes; but that all the holders of such circulating notes are entitled to he paid ratably, in case of a deficiency of the fund, whether the notes held by them have or have not been protested. Motion to dissolve injunction denied.